Case 2:18-cv-01600-MKB-JO Document 96 Filed 05/21/19 Page 1 of 1 PageID #: 1054



 UNITED STATES DISTRICT COURT                                              Civil Conference
 EASTERN DISTRICT OF NEW YORK                                              Minute Order

 Before: James Orenstein                                                   Date:          5/21/2019
         U.S. Magistrate Judge                                             Time:          4:00 p.m.

                      Stevens Baldo & Lighty PLLC v. Anthony J. Delluniversita, et al.
                                       18-CV-1600 (MKB) (JO)

 Type of Conference: Status

 Appearances: Plaintiff          Kenneth G. Walsh (counsel), Nick Baldo (client)

                 Defendant       Anthony P. Delluniversita (counsel); Anthony J. Delluniversita, Paul
                                 A. Delluniversita, Gail A. Delluniversita, Kelly Walsh (clients)

 Scheduling:

 1.      The next status conference will be held on September 17, 2019, at 9:30 a.m.

 2.      A pretrial conference will be held on November 15, 2019, at 9:30 a.m.

 Summary: I discussed with the parties and their counsel the plaintiff's motion for sanctions, which
 the plaintiff withdrew. I encouraged the parties to focus their efforts on an orderly resolution of the
 merits of the claims rather than ancillary issues. The defendants intend to engage substitute counsel
 who does not labor under a conflict of interest; their current counsel will submit a letter by May 28,
 2019, specifying when new counsel will appear.

                                                                               SO ORDERED

                                                                                      /s/
                                                                               James Orenstein
                                                                               U.S. Magistrate Judge
